DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
 
Response to Amendment

	In response to the Amendment received on 6/17/2022, the examiner has carefully considered the amendments.  

Response to Arguments

Applicant’s arguments, see Remarks/Arguments, filed 6/17/2022, with respect to claims 1-5 and 12-19 have been fully considered and are persuasive.  The rejection of claim(s) 1-3, 4-5, 8, 10-11, 13-15 rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gaddam et al (6,448,301) has been withdrawn.  Gaddam sets a polymerizable composition comprising a (meth) acrylic copolymer comprising pending oligomeric polyester arms grafted via a hydroxyl-pendent monomer unit in combination with a (meth) acrylic copolymer comprising a pendent photoinitiating groups.  Gaddam does not set forth a (meth) acrylic copolymer having a backbone A and a plurality of oligomeric arms of polyesters B grafted onto the (meth) acrylic copolymer backbone, wherein the meth(acrylic) backbone is the reaction product of (A1) a (meth) acrylate monomer; (A2) a copolymerizable hydroxyl group containing monomer; and (A3) an addition copolymerizable monomer containing a photoinitiator groups selected from the group consisting of 2-(4-benzyol-3- hydroxy phenoxy)ethyl acrylate, benzoin acrylate, 2-hydroxy-I-[4-(2- acryloyloxyethyl)phenyll-2-methyl-l-propanone, 4-acryloyloxy benzophenone, and mixture of 4-acryloyloxyoligoethylenoxy carbonyl- benzophenones; wherein the polyester B is grafted at the hydroxyl group onto the meth(acrylic copolymer) backbone.  Gaddam does not set forth the copolymerizable monomers containing photoinitiator groups as found in the instant claims, i.e., 2-(4-benzyol-3- hydroxy phenoxy) ethyl acrylate, benzoin acrylate, 2-hydroxy-I- [4-(2- acryloyloxyethyl) phenyll-2-methyl-l-propanone, 4-acryloyloxy benzophenone, and mixture of 4-acryloyloxyoligoethylenoxy carbonyl- benzophenones; wherein the polyester B is grafted at the hydroxyl group onto the meth (acrylic copolymer) backbone. Nor does Gaddam expressly teach and/or fairly suggest the copolymer comprising the pendent oligomeric polyester arms can comprise a co-monomer unit comprising a photoinitiating group nor the instantly claimed photoinitiator group copolymerizable monomers as instantly claimed.  Gaddam does not expressly set forth and/or render obvious a wherein polyester B is selected from the group consisting of L (-) lactide, e-caprolactone, d-valerolactone, g-butyrolactone, and lactones of hydro carboxylic acids.  Nor does Gaddam sets forth articles comprising said curable compositions.  The rejection has been withdrawn.  


Allowable Subject Matter

Claims 1-5 and 12-19 are allowed.

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

SMc